Grant, J.
(after stating the facts). The contract, in its express terms, covers the account for which this suit is brought. It is, however, insisted on behalf of the plaintiff, that the account for board and rent was not intended to be settled by this agreement, but only the insult which it is claimed was offered by the defendant to plaintiff’s wife. Plaintiff testified that, in the negotiation pending this agreement, nothing was said about this ■account, and it is urged that he had the right to submit to the jury the question of fraud in its execution. Plaintiff testified to no false representations. He admits that the agreement was read to him, and does not claim that any portion of it was suppressed or erroneously read to him. A settlement cannot be set aside upon the ground that one of the parties did not understand it. The agreement upon its face was a clear settlement of all the accounts between the parties up to its date. There was no ambiguity in it, and nothing to be misunderstood. The evidence fails to make out a case of fraud or mutual mistake. The rule governing this case is fully stated in Pratt v. Castle, 91 Mich. 484, 487.
Judgment affirmed.
The other Justices concurred.